Title: From George Washington to William Savage, 25 April 1767
From: Washington, George
To: Savage, William



Sir,
April 25 1767.

The security you offer is, in our opinions, amply sufficient, and we dare say will readily be received by Fairfax Court; to whom being given, our Bond for the Executrixship of Mrs Savage becomes void of course—We do not mean to hurry you, or the Gentlemen proposed by you, into the Execution of this securitiship—two or three Courts hence (being the same to us) may perhaps prove more convenient to yourself, & to them. Far

be it from us to accuse you of any remissness, or neglect in not proffering this counter security before, it was our business to apply—not yours to offer; and we have done it now in consequence of information that the relations of the late Revd Mr Green are making enquiries after his Estate here (for what end we know not)—your avowed intention of leaving the Colony &ca.
That the devise to Mrs Savage will admit of dispute, is a matter we are not to judge of; sufficient it is, that the Will was somewhat out of the Customary form; and tho’ Mr Mercer (upon the whole) was of opinion ’twas valid; yet, to the best of our recollection he pointed out a necessary mode of proceeding, in order to give it authenticity which if Mrs Savage ever complied with, is entirely unknown to us. We therefore hope to stand excused for the application we made to you on Monday last—& are Sir Yr most obedt humble servts

G. Wm Fairfax
G: Washington

